Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because of new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 16-17, 44 and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. [US PGPUB 20150194621] (hereinafter Nishimura).

Regarding claim 13, Nishimura teaches a light-emitting device comprising:
an anode (2/3, Fig. 1);
an EL layer (10, Para 102, Fig. 1) comprising an organic compound (Para 219) and an inorganic compound (Para 145/146), the EL layer over the anode (Fig. 1); and
a cathode (4, Fig. 1) over the EL layer (Fig. 1),
wherein the organic compound comprises a bipyridine skeleton (Para 112).
wherein the inorganic compound comprises fluorine (Para 146),
wherein a number of fluorine atoms assigned to the inorganic compound is larger than a number of nitrogen atoms assigned to the organic compound in energy dispersive X-ray spectrometry (Para 145/146/219 –in view of the combination of phenanthrolinyl group and LiF)
wherein at least part of the inorganic compound is in a microcrystalline state (Para 147),
wherein the inorganic compound is included in a layer in contact with one of the anode and the cathode (Fig. 1), and
wherein the one of the anode and the cathode is capable of transmitting light (Para 92).

Regarding claim 13, Nishimura teaches a light-emitting device wherein the EL layer comprises:
a light-emitting layer (5, Para 82); and
an electron-transport layer (7, Fig. 1) between the light-emitting layer and the cathode (Fig. 1),
wherein the electron-transport layer comprises said at least part of the inorganic compound in a microcrystalline state (Para 147/Fig. 1).

Regarding 16, Nishimura teaches a light-emitting device wherein the inorganic compound is one of a fluoride of an alkali metal and a fluoride of an alkaline earth metal (Para 145/146).

Regarding 17, Nishimura teaches a light-emitting device wherein the electron-transport layer has a refractive index of less than or equal to 1.70 at a wavelength of light extracted from the light-emitting layer (Para 146; where refractive index of LiF is between 1.3 to 1.4).

Regarding claim 44, Nishimura teaches a light-emitting device wherein the organic compound has a phenanthroline skeleton (Para 219).

Regarding claim 47, Nishimura teaches an electronic device comprising: the light-emitting device according to claim 11; and one of a sensor, an operation button, a speaker and a microphone (Para 204; in view of at least one of the devices taught).

Regarding claim 48, Nishimura teaches a light-emitting apparatus comprising: the light-emitting device according to claim 11; and one of a transistor and a substrate (Para 204; in view of at least one of the devices taught).

Regarding claim 49, Nishimura teaches a lighting device comprising: the light-emitting apparatus according to claim 48; and a housing (Para 204; in view of at least one of the devices taught).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.

Regarding 39, Nishimura teaches the limitations of claims upon which it depends.
Nishimura does not specifically disclose a light-emitting device wherein a concentration of the inorganic compound in the electron-transport layer is higher than or equal to 50 vol%.
However, it should be noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A)


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kim et al. [US PGPUB 20180240982] (hereinafter Kim).

Regarding 43, Nishimura teaches the limitations of claims upon which it depends.
Nishimura does not specifically disclose wherein the organic compound has a bipyridine skeleton 
However, referring to Para 112 of Nishimura, Nishimura teaches an organic compound has a pyridine skeleton (phenylpyridine).
Referring to the invention of Kim, Kim teaches suitable alternate compounds used in a light emitting device, wherein a bipyridine skeleton is a suitable alternative to a phenylpyridine skeleton (Para 300).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the compound of Nishimura be of the material taught by Kim based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Claims 51, 53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. [US PGPUB 20160043146] in view of Kubota et al. [US PGPUB 20150287928] (hereinafter Uesaka and Kubota).

Regarding claim 51, Uesaka teaches a material (material of layer 108, Para 346) comprising:
an organic compound comprising a bipyridine skeleton (bathophenanthroline, Para 348); and
one of a fluoride of an alkali metal (LiF, Para 348) and a crystallized fluoride of an alkaline earth metal,
wherein a number of fluorine atoms of the material is larger than a number of nitrogen atoms of the material in energy dispersive X-ray spectrometry (Para 348 –in view of the combination of bathophenanthroline and LiF).
Uesaka does not specifically disclose a crystallized alkali metal.
Referring to the invention of Kubota, Kubota teaches forming electron transport layer as a crystallized or as an amorphous layer (Para 98).
In view of such teaching by Kubota, it would have been obvious to a person having ordinary skills in the art to have the device of Uesaka comprise the teachings of Kubota (using crystallized electron transport film) based on the rationale of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).

Regarding claim 53, Uesaka teaches a material wherein the organic compound has a phenanthroline skeleton (Para 348).

Regarding claim 57, Uesaka teaches a film comprising the material according to claim 51 (electron transport layer 108, Para 348).


Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
Claims 21-22, 24-25, 29, 31-32 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	
Claims 1-3 and 5-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a light emitting device comprising:
wherein one of an optical path length from the first interface of the light-emitting layer to the first layer and an optical path length from the second interface of the light-emitting layer to the first layer is less than or equal to λ/2 (as claimed in claims 1 and 2), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819